Case 0:19-cv-61110-RKA Document 12 Entered on FLSD Docket 07/26/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61110-CIV-ALTMAN/Hunt

  CARLY BITTLINGMEYER,
  individually and on behalf of all
  others similarly situated,

         Plaintiff,
  v.

  ADCS CLINICS, LLC,

        Defendant.
  ___________________________/

                                      ORDER OF DISMISSAL

         THIS MATTER comes before the Court on the parties’ Joint Stipulation for Dismissal

  with Prejudice, filed on July 25, 2019 (“Joint Stipulation”) [ECF No. 11]. The parties seek a

  voluntary dismissal of this action with prejudice pursuant to Federal Rule of Civil Procedure

  41(a)(1)(A)(ii). As a result, the parties’ voluntary dismissal with prejudice is self-executing.

         The Court hereby ORDERS that the above-styled case be DISMISSED with prejudice.

  The Clerk of Court shall CLOSE this case, and any pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of July 2019.




                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
